Citation Nr: 1116477	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  01-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) prior to May 19, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A summarization of the complex procedural history was included in the Board's August 2010 decision and will not be repeated here.  In pertinent part, however, it is noted that in the Board's decision, it was determined that the RO's June 2000 decision to reduce the rating for the service-connected status post kidney transplant from 60 percent to 30 percent was not proper, and restoration of the 60 percent rating was warranted.  In view of that determination, the issue of entitlement to a TDIU prior to May 19, 2008, was remanded for readjudication.  The claim has now been returned to the Board for further appellate consideration.  

The Veteran is service-connected for depressive disorder associated with his kidney transplant, rated as 70 percent disabling, status post kidney transplant, rated as 60 percent disabling; hypertension, rated as 10 percent disabling; and receives a noncompensable rating for his erectile dysfunction, also associated with his kidney transplant.  A combined rating of 60 percent was in effect from June 1, 1999, followed by an 80 percent combined rating from March 27, 2002, and 90 percent from May 19, 2008.  


FINDINGS OF FACT

1.  The Veteran initially claimed entitlement to a TDIU on September 17, 1999.

2.  The evidence does not show that the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected disabilities prior to May 19, 2008.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities were not met prior to May 19, 2008.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.159, 3,344, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a Claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and that the VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the Claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Claimant about the information and evidence that VA will seek to provide; (3) inform the Claimant about the information and evidence the Claimant is expected to provide; and (4) request or tell the Claimant to provide any evidence in the Claimant's possession that pertains to the claim, or something to the effect that the Claimant should provide any evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the Veteran from the RO dated in October 2003 and April 2008.  By means of these documents, the Veteran was told of the requirements to establish service connection, of the reasons for the denial of his claim, of his and VA's respective duties, and he was asked to provide information in his possession relevant to the claims.  In addition to providing the VCAA laws and regulations, additional documents of record, to include the rating decisions of record, the statement of the case (SOC) and supplemental statements of the case (SSOCs) have included a summary of the evidence, all other applicable law and regulations, and a discussion of the facts of the case.  Such notice sufficiently placed the Veteran on notice of what evidence could be obtained by whom and advised him of his responsibilities if he wanted such evidence to be obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the enactment of VCAA, after passage of the VCAA, the RO sent the Veteran the above mentioned VCAA letters which included discussion of the VCAA laws and regulations.  A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  However, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  After receipt of the content-complying letters, his claim was readjudicated based upon all the evidence of record as evidenced by a January 2011 SSOC.  There is no indication that the disposition of his claims would not have been different had he received pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 3.159(b).  Accordingly, any such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2008 letter mentioned above.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Numerous VA examinations were conducted as to the Veteran's service-connected disorders in order to determine the severity of the conditions.  The examiners reviewed the claims file and based their decisions on review of the file, his medical history, and physical examination.  The Board has determined that the evidence of record is sufficient to make a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2009).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2010).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2010).  

The regulations also provide that a Veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a Claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2010).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Claimant for execution.  If received within one year from the date it was sent to the Claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

TDIU - In General

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2009).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

Additional Laws and Regulations

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Background

The record reflects that the Veteran underwent renal transplant in November 1997 for a kidney problem which was first noted during service.  This resulted in disability ratings of 60 percent from March 1991, 80 percent from April 1995, and a temporary total rating (TTR) from September 7, 1997 to September 25, 1997, to be followed by a 60 percent rating, effective from June 1, 1999.  (See the August 1999 rating decision.)  The reduction of this 60 percent rating to 30 percent that was promulgated in a June 2000 rating decision was recently ruled improper by the Board, and the 60 percent rating was restored.  

The Board notes that upon rating determination in June 2008, the RO increased the Veteran's 30 percent disability rating in effect for depressive disorder to 70 percent, effective May 19, 2008.  This was the date of VA examination showing an increase in severity of the condition.  A TDIU was also granted from that date.  With the Board's August 2010 decision that restoration of a 60 percent schedular evaluation for renal insufficiency, status post kidney transplant, was proper from September 1, 2000, the Veteran met the schedular criteria for a grant of a TDIU from an earlier time.  Thus, it was necessary that the issue of entitlement to a TDIU prior to May 19, 2008, be readjudicated.  The Board requested this action upon decision in August 2010.  The RO ultimately denied the claim, and the case was returned to the Board for further appellate consideration.   

The Board will now look to the evidence to determine if the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to May 19, 2008.  When the Veteran filed a claim for a TDIU in September 1999, he noted that he last worked as a mechanic in 1997.  

When examined by VA in February 1998, it was noted that he was several months post transplant.  He was on multiple medications and had done "very well" from the transplant.  He was well-developed, well-nourished, and in no acute distress.  He was alert and cooperative.  Examination of the abdomen showed the right lower quadrant scar from the transplant.  The genitalia showed a little hard right epididymis with some fluid in the right testicle.  The perirectal area showed a little perirectal abscess that needed to be taken care of.  He was referred to the emergency room for that.  

Additional VA examination was conducted in May 1999, and at that time, the Veteran was doing very well.  He was well-developed and well-nourished, alert, and cooperative.  The abdomen was normal, except for the presence of a right lower quadrant scar resulting from the transplant.  There continued to be some fluid in the right testicle.  There was a palpable hernia.  The examiner's impression was of renal failure, status post renal transplant, which seemed to be working very well.  Private records from 1999 also reflect that the Veteran was doing well post transplant.  

When examined by VA in December 1999, the Veteran reported lethargy, occasional weakness, and anorexia.  He ate two to three time per week with no weight gain or loss.  Exam showed that he weighed 292 pounds.  He related no problems with urination.  He was on no specific diet.  He said that he was currently unemployed, but the examiner noted that he did not mention anything that he could not do as far as daily activities were concerned (except pass a physical exam to be a driver).  Exam showed an 8 inch scar on the right lower quadrant.  There was no peripheral edema, although he claimed that there was some swelling at night.  The Veteran took medication for his hypertension, and there were no problems as result of this condition.  

Private and VA reports from 2000 show that the Veteran suffered from erectile dysfunction as a result of his kidney transplant.  He was seen for follow-up in subsequent years without significant problems.  He was noted to have gastroenteritis and diarrhea in 2001.  He was seen for depression in early 2003.  He did not feel guilty or worthless.  He did not have suicidal or homicidal ideation.  He denied any past manic episodes.  Upon VA psychiatric examination in August 2003, he had periods of depression and shame.  His mood was variable and he was on medication.  Upon VA genitourinary examination in June 2004, it was noted that he was post renal transplant since 1997.  Other conditions included hypertension, chronic gastritis and gastroesophageal reflux (GERD), morbid obesity, and headaches.  Previous episodes of chest pain had been studied and tested and no significant coronary artery disease (CAD) was seen.  His hypertensive heart disease with diastolic dysfunction was noted.  

Subsequently dated VA records from 2005 and 2006 show that the Claimant continued to be seen for follow-ups visits.  These records include a VA examiner's October 2006 opinion that there was evidence showing improvement in the Veteran's kidney function since the 1997 transplant.  His condition had been stable for quite some time.  

Lay statements were submitted into the record in 2006 attesting to the Veteran's difficulties.  It was noted that he had numerous problems, to include gout, headaches, and occasional high blood pressure.  He experienced pain associated with the kidney transplant.  

Additional VA psychiatric examination was conducted on May 19, 2008.  Mental status exam revealed that the Veteran appeared about 10 years older than his stated age.  He made fair eye contact and was casually dressed.  His grooming was fair.  He was cooperative, alert, oriented to person, place, and time.  He showed no obvious psychomotor agitation, although he appeared to have some slowness.  He was significantly depressed.  His speech was spontaneous.  His affect was extremely depressed throughout the exam.  He was not tearful, but seemed genuine.  He was taking medications for his depression.  He showed no obvious delusional features, and did not appear to be responding to any internal stimuli, such as auditory hallucinations.  His thought processes were coherent, and his insight into his condition was fair.  He did not want to actively end his life, but the examiner noted that he seemed to put himself in positions where he could die from noncompliance.  The examiner's diagnosis was major depressive disorder.  His Global Assessment of Functioning (GAF) score was 33.  The examiner explained that the Veteran had severe occupation and social limitation s due to his depression secondary to his renal condition.  The examiner opined that he appeared to be totally unemployable.  

Analysis

As noted above, the Veteran first met the percentage requirements of 38 C.F.R. § 4.16(a) on June 1, 1999.  However, as indicated by the medical evidence summarized above, the Veteran was doing well as a result of his transplant in 1997, and had few restrictions.  As noted by the VA examiner in December 1999, while he was unemployed at that time, he did not give a history of any problems at the time of the evaluation which kept him from accomplishing all daily activities.  Similarly, subsequently dated treatment records do not reflect significant problems associated with his status post kidney transplant, his hypertension, or his erectile dysfunction.  What the evidence does reflect is that his depression was noted to be quite severe as of examination on May 19, 2008.  It was as of this date that his service-connected conditions (namely depressive disorder) precluded him from securing and following a substantially gainful occupation.  Thus, he is precluded from assignment of a TDIU rating prior that date.  The Veteran's claim for TDIU was filed in March 2002, and he was shown to be unemployable as of May 19, 2008.  The latter of the date of claim and the date entitlement arose was May 19, 2008.  That is the proper effective date for TDIU.  See 38 C.F.R. § 3.400 (2010).  

The Board has determined, therefore, that the preponderance of the evidence is against the appeal to establish entitlement to an effective date prior to May 19, 2008, for the assignment of a TDIU.  

In reaching the above conclusions, the Board has also not overlooked the Veteran's and his representative's written statements to the RO and the Veteran's statements to his VA and private healthcare providers.  In this regard, while the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see, neither is competent to report that service connected disabilities meet the criteria for a TDIU because such an opinion requires medical expertise which they have not been shown to have when, as in this appeal, lay observations cannot accurately report on whether the Claimant meets the criteria for an increased rating and when a Claimant first became unable to work solely due to service connected disabilities.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has also considered the doctrine of reasonable doubt.  However, to the extent outline above, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, to the extent outlined above, the claim must be denied.


ORDER

Entitlement to a TDIU prior to May 19, 2008, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


